 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 7      JOSHUA D. LAMBERT,
 8                                                               CASE NO. 3:19-cv-05980-RJB-JRC
                                  Plaintiff,
 9                                                               ORDER
                  v.
10      XLOMARA HUERTAS,
11                                Defendant.

12

13
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
14
     Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
15
     record, does hereby find and ORDER:
16
            (1)        The Court adopts the Report and Recommendation (Dkt. 39).
17
            (2)        Defendants’ Motion to Dismiss (Dkt. 24) is denied without prejudice.
18
            (3)        The case is re-referred to Magistrate Judge J. Richard Creatura.
19
            (4)        The Clerk is directed to send copies of this Order to Plaintiff, counsel for
                       Defendants, and to the Hon. J. Richard Creatura.
20
            DATED this 30th day of March, 2020.
21

22

23
                                               A
                                               ROBERT J. BRYAN
24                                             United States District Judge


     ORDER - 1
